Title: To Alexander Hamilton from Walter Livingston, 17 June 1796
From: Livingston, Walter
To: Hamilton, Alexander


[Livingston Manor, New York] June 17, 1796. “In examining my fathers papers yesterday I found a receipt of yours in the following words Viz. Received New York June 8. 1786 of Robert C. Livingston Esquire Twenty five Dollars as a retainer for the Manor of Livingston. Alex Hamilton. I have taken the liberty to mention this because my brother, Henry who is gone down with an intention to endeavour to procure your assistance in some of his ejectment Causes against his & Johns Tenants in the Manor which will be tried in July term at Albany—applied to me for information respecting the retainer.…”
